Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note
Applicant’s response filed on 02/25/2021 has been fully considered.  Claims 1-16 are canceled, claims 22, 24-30 and 32 are amended, and claims 17-32 are pending.  Currently, claims 17-21 are withdrawn as non-elected invention. 

Allowable Subject Matter
Claims 22-32 are allowed; however, the application is not yet in condition for allowance due to the presence of the non-elected claims 17-21.

The closest prior art Odamura et al. (US 2004/0241353 A1) teaches a thermal transfer sheet comprising a substrate sheet, and a yellow dye layer, a magenta dye layer and a cyan dye layer on the substrate, wherein the thermal transfer sheet further comprises a transparent adhesive layer on the substrate adjacent to the dye layers.  Odamura also teaches the thermal transfer sheet further comprises a heat fusion ink layer on the substrate adjacent to the dye layers and the transparent adhesive layer.  The yellow dye layer, magenta dye layer and/or cyan dye layer meet the claimed first colorant layer; and the heat fusion ink layer meets the claimed second colorant layer or vice versa.  Odamura teaches the transparent adhesive layer may comprise cellulose acetate propionate, and may have a multilayer structure, where this transparent However, Odamura does not teach or suggest the thermal transfer sheet comprises a masking layer as recited in claims 22, 28 and 32.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETELHEM SHEWAREGED whose telephone number is (571)272-1529.  The examiner can normally be reached on Monday -Friday 7am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




BS
May 30, 2021
/BETELHEM SHEWAREGED/
Primary Examiner
Art Unit 1785